DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 and 8/2/2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Cheng US Pub 2021/0318723.
Regarding claim 1, Cheng discloses, 
A display device comprising (figs 1-3): a display panel (element 30, figs 1-2) configured to be folded including a foldable area (foldable area, element 31, figure 1);

a hinge member (figures 2-3, element 259) overlapping the foldable area on a bottom surface of the first metal member (figures 2-3), the hinge member including a first curved portion (figure 3, shows the curved portion such that the first curved portion being the side where one of element 2595 is indicated) having a first curvature (figure 2-3, curvature seen); and 
a first blocking member (figures 3- 5, element 257, figure 5 explicitly show the structure) disposed between the bottom surface of the first metal member and the first curved portion of the hinge member (figure 2, and assembled configuration of figure 1, suc that the blocking member provided between the metal member 70 and the hinge member 259), the first blocking member including a first surface having the first curvature (first surface being the bottom portion of 257 which is curved and this is same curvature as the hinge member).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US Pub 2019/0166703 (provided in the IDS).
Regarding claim 1, Kim teaches, 
A display device (Figs. 1-5, 9a-c, 20) comprising: 
a display panel (element 50) configured to be folded including a foldable area (foldable area indicated by region of element 52 in figure 1 and as seen in fig c); 
a hinge member (element 150, figure 4-5) overlapping the foldable area on a bottom surface of the display panel , the hinge member including a first curved portion having a first curvature (figure 9c, the hinge member 150 not labeled but seen right below indication of element 330, having a first curvature); and 
a first blocking member (figure 9a, element 320) disposed between the bottom surface of the display panel and the first curved portion of the hinge member (figure 9a, 9c shows the blocking member 320 placed within the hinge member and below the display, similar to figure 4 of present application), the first blocking member including a first surface having the first curvature (figure 9a-c, the bottom of element 320 which has the curved, similar to present application).
Kim does not teach a first metal member disposed in a first portion on a bottom; such that the hinge member is overlapping the foldable area on a bottom surface of the first metal member. 
Kim in another embodiment of figure 19 teaches a first metal member (paragraph 170-172, element 1910, specifically 1911 being the first rigid member and 1912 being the second rigid member, figure 19, plate provided on the bottom surface of the display 50) disposed in a 
Kim in the two embodiments cited does not teach the specific material of metal, being the material of choice for the first rigid member. 
Kim in another embodiment of figure 20  teaches the specific metal for the plate, additionally Kim in embodiment of figure 20 teaches a first metal member (paragraph 175, element 2000, figure 20, metal plate provided on the bottom surface of the display 50) disposed in a first portion on a bottom surface of the display panel; thereby the hinge member is overlapping the folding area on a bottom surface of the first metal member (figure 20) and the first blocking member disposed between the bottom surface of the first metal member (2000) and the first curved portion of the hinge member). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the metal member as taught by Kim's embodiment of figure 20 as the rigid material of choice for Kim figure 19 and with the primary embodiment of Kim such that the first metal member as described by embodiment of figure 19 is disposed in a first portion on a bottom surface of the display panel for the purpose of providing flatten surface for the display panel and providing a stress controlling feature to the display panel such that damage or wrinkles do not occur. 
Regarding claim 2, Kim as modified teaches, 

Regarding claim 3, Kim as modified teaches, 
Wherein when the display panel is unfolded (top of figure 9c), the first curved portion faces the first surface of the first blocking member (top of figure 9c, figure 13). 
Regarding claim 4, Kim as modified teaches, 
comprising: a first virtual concentric circle (figure 9b shows the first virtual concentric circle having the first curvature which corresponds to the first surface of the blocking member, figure 9b, similar to figure 5 of present application) having the first curvature and corresponding to the first surface,
 wherein a center of the first virtual concentric circle is defined as a first rotation axis (indicated by element 911, fig 9b-c), and wherein the first metal member and the first blocking member rotate about the first rotation axis (figure 9b-c).
Regarding claim 5, Kim as modified teaches, 
Wherein the first rotation axis is located on a neutral plane of the display panel (figure 9b, element 911 placed on the neutral plane of the display 50).
Regarding claim 6, Kim as modified teaches, 

Regarding claim 7, Kim as modified teaches, 
Wherein the first blocking member (element 320) further includes:
A second surface (Figure 5, 9a-c the top substantially flat portion of element 320 is consider the second surface such that the modified structure of claim 1 will be arranged such that the bottom surface of the metal member 1910 and the top of element 320 are adjacent and in a facing manner) facing the bottom surface of the metal member; 
A third surface (figure 5, 9a-c, the third being the side between the first and the second which is perpendicular to the first and the second surfaces) located between the first surface and the second surface (i.e. a portion that is not the curved portion of the first surface).
Regarding claim 8, Kim as modified teaches, 
Wherein when the display is folded (bottom figure 9c and fig 7), the third surface faces the first curved portion (as seen in the figures 9c and 7, the third surface being the portion of the side wall of element 320 and not the curved portion of the first surface, is facing the first curved portion of the hinge member, this is similar to how figure 8 of present application is).
Regarding claim 9, Kim as modified teaches, 
Wherein the third surface is located inside the groove (as seen in figure 9c and 13, the hinge member is not labeled in figure 9c but the line can be consider as the hinge member 150 
Regarding claim 10, Kim as modified teaches, 
Wherein the hinge member further includes a second curved portion spaced apart from the first curved portion (figures 4, 9c, and 13, where the second curved portion being the second side of element 150 which is opposite to the first, in figure 14, the first curved portion can be one side from element 151 and the second curved can be the opposite side, similar to the first and second curved 511/512 of the present application).
Regarding claim 11, Kim as modified teaches, 
A second metal member (element 1912, figure 19, as modified in claim 1, disposed on the second portion on the bottom surface of the display panel 50, such that this corresponds to element 53 of figure 19) disposed in a second portion on the bottom surface of the display panel, the second metal member being spaced apart from the first metal member (paragraph 171 described that they may be separated from each other).
Regarding claim 12, Kim as modified teaches, 
further comprising: a second blocking member (figures, 5-7, 9a-c, element 370) disposed between a bottom surface of the second metal member (as modified in claim 11, the metal is below element 50, and thereby above element 370 and the blocking member 370 is placed within the second curved portion of the hinge member 150, figure 13) and the second curved portion of the hinge member, the second blocking member including a fourth surface having the first curvature (fig 9b, the bottom of element 370 is the fourth surface having the curvature, similar to present application), the second blocking member being spaced apart from 
Regarding claim 13, Kim as modified teaches, 
Wherein when the display panel is unfolded, the second curved portion faces the fourth surface of the second blocking member (figure 9c, and figure 13, such that the bottom of element 370 faces the second curved portion, since the blocking member of the prior art operate in similar means as the applications' such that they fold/unfolded in opposite direction of the hinge member/curved portions). 
Regarding claim 14, Kim as modified teaches, 
 a second virtual concentric circle (figure 9b, the second virtual concentric circle with an axis rotation being element 912; similar to figure 5 of present app) having the first curvature and corresponding to the fourth surface is defined, a center of the second virtual concentric circle is defined as a second rotation axis (indicated by element 912, fig 9b-c), and the second metal member and the second blocking member rotate about the second rotation axis (figure e9b-c).
Regarding claim 15, Kim as modified teaches, 
Wherein the second rotation axis located on a neutral plane of the display panel (figure 9b, element 912 placed on the neutral plane of the display 50).
Regarding claim 16, Kim as modified teaches, 
Wherein the first virtual concentric circle partially overlaps the second virtual concentric circle (figure 9b, shows the two circles partially overlapping). 
Regarding claim 17, Kim as modified teaches, 

a fifth surface (Figure 5, 9a-c the top substantially flat portion of element 370 is consider the fifth surface such that the modified structure of claim 1 will be arranged such that the bottom surface of the metal member 1912 and the top of element 370 are adjacent and in a facing manner) facing the bottom surface of the second metal member; and 
a sixth surface (figure 5, 9a-c, the sixth being the side between the fourth and the fifth which is perpendicular to the fourth and the fifth surfaces)  located between the fourth surface and the fifth surface  (i.e. a portion that is not the curved portion of the fourth surface).
Regarding claim 18, Kim as modified teaches, 
wherein when the display panel is unfolded, the third surface faces the sixth surface (figure 4-5, 9a-c, unfolded configuration the third and the sixth surfaces face each other), and when the display panel is folded, the sixth surface faces the second curved portion (as seen in the figures 9c and 7, the sixth surface being the portion of the side wall of element 370 and not the curved portion of the fourth surface, is facing the second curved portion of the hinge member, this is similar to how figure 8 of present application).
Regarding claim 19, Kim as modified teaches, 
wherein the first blocking member and the second blocking member are located symmetrically to each other in the foldable area (figure 9a-c, figure 6 and figure 13, shows the blocking members 320 and 370 being symmetrically to each other in the folding area).
Regarding claim 20, Kim as modified teaches, 
Wherein the display part further includes a display area (figure 1, top of element 50 is the display area, such that part of the display area that corresponds to area of element 52 Is the 
Alternate rejection for claim 1: 
Regarding claim 1, 
A display device (Figs. 1-5, 9a-c, 20) comprising: 
a display panel (element 50) configured to be folded including a foldable area (foldable area indicated by region of element 52 in figure 1 and as seen in fig c); 
a hinge member (element 150, figure 4-5) overlapping the foldable area on a bottom surface of the display panel , the hinge member including a first curved portion having a first curvature (figure 9c, the hinge member 150 not labeled but seen right below indication of element 330, having a first curvature); and 
a first blocking member (figure 9a, element 320) disposed between the bottom surface of the display panel and the first curved portion of the hinge member (figure 9a, 9c shows the blocking member 320 placed within the hinge member and below the display, similar to figure 4 of present application), the first blocking member including a first surface having the first curvature (figure 9a-c, the bottom of element 320 which has the curved, similar to present application).
Kim does not teach a first metal member disposed in a first portion on a bottom; such that the hinge member is overlapping the foldable area on a bottom surface of the first metal member. 
Kim in another embodiment of figure 20 teaches a first metal member (paragraph 175, element 2000, figure 20, metal plate provided on the bottom surface of the display 50) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention was made to provide the metal member as taught by Kim's embodiment of figure 20 with the other primary embodiment of Kim such that the first metal member is disposed in a first portion on a bottom surface of the display panel for the purpose of providing flatten surface for the display panel and providing a stress controlling feature to the display panel such that damage or wrinkles do not occur.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841